--------------------------------------------------------------------------------

Exhibit 10.1
 
INTERCONTINENTALEXCHANGE, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
FOR
SCOTT A. HILL
 
This is an amended and restated Employment Agreement entered into between
IntercontinentalExchange, Inc., a Delaware corporation, or “ICE”, and Scott A.
Hill, or “Executive”, the terms and conditions of which are as follows:
 
§ 1.          TERM OF EMPLOYMENT
 
1.1.           Initial Term.  Subject to the terms and conditions set forth in
this Employment Agreement, ICE agrees to employ Executive and Executive agrees
to be employed by ICE for an initial term of three (3) years, which initial term
shall start on the date this Employment Agreement is signed on behalf of ICE and
shall end on the third anniversary of such date.  ICE and Executive further
agree that such initial term shall be subject to extensions in accordance with
the rules set forth in § 1.2.
 
1.2.           Extensions.
 
(a) General Rule.  The initial term of this Employment Agreement as set forth in
§1.1 shall be extended every six (6) months so that the remaining term of this
Employment Agreement is never more than three (3) years or less than two and one
half (2 1/2) years unless ICE or Executive delivers written notice to the other
before the effective date of any such extension that there will be no such
extension, in which event there will be no extension and no further extensions
of such initial term.
 
(b) Effective Date for Extensions.
 
(1) First Effective Date.  The first effective date for an extension described
in § 1.2(a) shall be the last day of the six (6) month period which starts on
the date ICE signs this Employment Agreement.
 
(2) Second Effective Date.  The second effective date for an extension described
in § 1.2(a) shall be the first anniversary of the date ICE signs this Employment
Agreement.
 
(3) Subsequent Effective Dates.   Starting with the second effective date for an
extension described in § 1.2(a) there shall be two effective dates for
extensions in each year, one of which shall be the second effective date for
extensions or an anniversary of such date and the other of which shall be an
anniversary of the first effective date for extensions.
 
(c)  Extensions.  If the initial term is extended on the effective date for an
extension under § 1.2(b), the extension shall be for a period required to extend
the remaining term of this Employment Agreement to three (3) years.
 
 
-1-

--------------------------------------------------------------------------------

 
 
1.3.           Term.  The initial term described in § 1.1 plus any extension of
such initial term under § 1.2 shall be referred to in this Employment Agreement
as the “Term”.
 
§ 2.          TITLE, DUTIES AND RESPONSIBILITIES AND POWERS AND WORK SITE
 
2.1.           Title.  Executive’s title initially shall be Senior Vice
President, Chief Financial Officer.
 
2.2.           Duties and Responsibilities and Powers.  Executive’s duties and
responsibilities and powers shall be those commensurate with Executive’s
position that are set from time to time by ICE’s Chief Executive Officer, and
Executive shall report exclusively to and shall be accountable exclusively to
ICE’s Chief Executive Officer.  Executive shall undertake to perform all
Executive’s duties and responsibilities and exercise all Executive’s powers in
good faith and on a full-time basis during ICE’s normal work week for senior
executives and shall at all times act in the course of Executive’s employment
under this Employment Agreement in the best interest of ICE.
 
2.3.           Primary Work Site.  Executive’s primary work site for the Term
shall be at ICE’s office in Atlanta, Georgia.  However, Executive shall
undertake such travel away from Executive’s primary work site and shall work
from such temporary work sites as necessary or appropriate to fulfill
Executive’s duties and responsibilities and exercise Executive’s powers under
the terms of this Employment Agreement.
 
2.4.           Outside Activities.  Executive shall have the right to continue
to serve on the board of directors of those business, civic and charitable
organizations on which Executive is serving on the date ICE signs this
Employment Agreement as long as doing so has no significant and adverse effect
on the performance of Executive’s duties and responsibilities or the exercise of
Executive’s powers under this Employment Agreement.  Executive shall not serve
on any other boards of directors and shall not provide services (whether as an
employee or independent contractor) to any for-profit organization on or after
the date ICE signs this Employment Agreement absent the written consent of the
Chief Executive Officer or his or her delegate or the Chairman of the
Compensation Committee of ICE’s Board of Directors.
 
 
-2-

--------------------------------------------------------------------------------

 
 
§ 3.          COMPENSATION AND BENEFITS
 
3.1.           Base Salary.  Executive’s initial base salary shall be $575,000
per year (effective June 1, 2010), which base salary shall be payable in
accordance with ICE’s standard payroll practices and policies for senior
executives and shall be subject to such withholdings as required by law or as
otherwise permissible under such practices or policies.  Executive’s base salary
shall be subject to annual review and periodic increases as determined by the
Compensation Committee of ICE’s Board of Directors or at the direction of the
Board of Directors as a whole.
 
3.2.           Annual Bonus.  Executive during the Term shall be eligible to
receive an annual bonus each year, and such bonus, if any, shall be determined
in accordance with a plan adopted and approved by the Compensation Committee of
ICE’s Board of Directors, or at the direction of such committee, ICE’s Chief
Executive Officer or his or her delegate.  Each such bonus shall be reasonable
in light of the contribution made by Executive for such year in relation to the
contributions made and bonuses paid to other senior ICE executives for such
year.  Such bonus shall be paid in accordance with the terms of the applicable
plan or program under which the bonus is determined, provided that it shall be
paid no later than two and one half (2 ½) months after the end of the taxable
year in which Executive vests in the bonus.
 
3.3.           Equity Compensation.  Executive shall be eligible for grants of
options to purchase common stock of ICE and other forms of ICE equity or equity
based grants in accordance with ICE’s equity compensation plan. The number of
shares subject to or related to each such grant shall be reasonable in light of
the contribution made, or expected to be made, by Executive for the period for
which such grant is made in relation to the number of shares subject to or
related to the grants made to other senior ICE executives based on the
contributions made, or expected to be made, by such other senior ICE executives
for such period.
 
3.4.           Employee Benefit Plans, Programs and Policies.  Executive shall
be eligible to participate in the employee benefit plans, programs and policies
maintained by ICE for similarly situated senior executives in accordance with
the terms and conditions to participate in such plans, programs and policies as
in effect from time to time.
 
3.5.           Vacation and Other Similar Benefits.  Executive shall accrue at
least four (4) weeks of vacation during each successive one year period in the
Term, which vacation time shall be taken subject to such terms and conditions as
set forth in ICE’s executive vacation policy as in effect from time to
time.  Executive in addition shall have such paid holidays, sick leave and
personal and other time off as called for under ICE’s standard policies and
practices for executives with respect to paid holidays, sick leave and personal
and other time off.
 
3.6.           Business Expenses.  Executive shall have a right to be reimbursed
for Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Employment Agreement in accordance with ICE’s
expense reimbursement policies and procedures for its senior executives.
 
 
-3-

--------------------------------------------------------------------------------

 
 
§ 4.          TERMINATION OF EMPLOYMENT
 
4.1.          General.  ICE shall have the right to terminate Executive’s
employment at any time, and Executive shall have the right to resign at any
time.  However, any notice to the effect that there will be no extension of this
Employment Agreement pursuant to § 1.2 shall not constitute a termination of
Executive’s employment or a resignation by Executive under § 4 of this
Employment Agreement.
 
4.2.   Termination By ICE Other Than For Cause Or Disability Or By Executive For
Good Reason.
 
(a)       Before a Change in Control.  If ICE terminates Executive’s employment
other than for Cause (as defined in § 4.2(c)) or a Disability (as defined in §
4.2(d)) before the Effective Date (as defined in § 4.2(e)(1)) of a Change in
Control (as defined in § 4.2(e)(2)) or Executive resigns for Good Reason (as
defined in § 4.2(f)) before such an Effective Date, ICE (in lieu of any
severance pay under any severance pay plans, programs or policies) shall
(subject to applicable withholdings and subject to § 6.10):
 
(1)         pay Executive a lump sum cash payment equal to the amount of
Executive’s base salary, as in effect on the date Executive’s employment
terminates, that Executive would have received as if Executive had remained
employed for the remainder of the Term in accordance with § 3.1,
 
(2)         pay Executive a bonus in cash equal to three (3) times the greater
of (i) 125% of Executive’s then current base salary or (ii) the last annual
bonus received,
 
(3)        with respect to options to purchase ICE common stock or other equity
or equity based grants made to Executive on or after May 14, 2007, (A)
accelerate Executive’s right to exercise 100% of such options and vest in 100%
of such equity grants so that Executive has the right to exercise 100% of such
options and receive such equity grants on the date Executive’s employment
terminates and (B) treat Executive as if Executive had remained employed by ICE
until the end of the Term so that the time period over which Executive has the
right to exercise such options shall be the same as if there had been no
termination of Executive’s employment until the end of the Term,
 
 
-4-

--------------------------------------------------------------------------------

 
 
(4)           (A) continue to make available coverage under the plans, programs
and policies described in § 3.4 which provide health care, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by ICE for the Welfare Benefit Continuation Period (as defined
in § 4.2(a)(4)(B)).  Health care benefits under this §4.2(a)(4) shall be
provided in the form of continued group health coverage under COBRA for the
first 18 months of the Welfare Benefit Continuation Period, and thereafter for
the remainder of the Welfare Benefit Continuation Period, at ICE’s sole
discretion, either (i) under a ICE health benefit plan, (ii) as reimbursement
(on an after tax basis) of the premium expense Executive incurs to purchase
comparable health to the extent that such premium cost exceeds the premium then
charged by ICE for the health care continuation coverage or (iii) as payment (on
an after tax basis) of an allowance, for the remainder of the Welfare Benefit
Continuation Period, in lieu of reimbursing Executive for purchasing comparable
coverage for such period if it is determined that purchasing comparable coverage
would be impractical or undesirable.  Notwithstanding the foregoing, in the
event Executive becomes reemployed with another employer and becomes eligible to
receive health care benefits from such employer, the health care benefits
described herein shall be secondary to such benefits during the period of
Executive’s eligibility, but only to the extent that ICE reimburses Executive
for any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder, where
 
(B) the term “Welfare Benefit Continuation Period” means the two year period
which starts on the date Executive’s employment terminates under this Employment
Agreement or the period which starts on the date Executive’s employment
terminates under this Employment Agreement and ends on the last day of the Term,
whichever period is shorter.
 
(b)      After a Change of Control.  If Executive resigns for Good Reason after
the Effective Date of a Change in Control or ICE terminates Executive’s
employment (other than for Cause or a Disability) after the Effective Date of a
Change of Control, ICE (in lieu of any severance pay under any severance pay
plans, programs or policies) shall (subject to applicable withholdings and
subject to § 6.10):
 
(1)           pay Executive a lump sum cash payment equal to three (3) times
Executive’s base salary as in effect on the date Executive’s employment
terminates,
 
(2)           pay Executive a bonus in cash equal to three (3) times the greater
of (i) 125% of Executive’s then current base salary or (ii) the last annual
bonus received,
 
(3)           with respect to options to purchase ICE common stock or other
equity or equity based grants made to Executive on or after May 14, 2007, (A)
accelerate Executive’s right to exercise 100% of such options and vest in 100%
of such equity grants so that Executive has the right to exercise 100% of such
options and receive such equity grants on the date Executive’s employment
terminates and (B) treat Executive as if Executive had remained employed by ICE
until the end of the three (3) year period which starts on the date Executive’s
employment terminates so that the time period over which Executive has the right
to exercise such options shall be the same as if there had been no termination
of Executive’s employment until the end of such three (3) year period,
 
 
-5-

--------------------------------------------------------------------------------

 
 
(4)           continue to make available coverage under the plans, programs and
policies described in § 3.4 which provide health care, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by ICE until the end of the Welfare Benefit Continuation
Period (as defined in § 4.2(a)(4)(B)) under the terms set forth in §
4.2(a)(4)(A); provided, however
 
(5)           Executive shall have a right (in lieu of any payments and benefits
called for under § 4.2(a)) to all the payments and benefits called for under
this § 4.2(b) if Executive resigns for Good Reason or ICE terminates Executive’s
employment (other than for Cause or a Disability) during the ninety (90) day
period ending on the Effective Date of a Change of Control.
 
(c)           Cause.  The term “Cause” as used in this Employment Agreement
shall (subject to § 4.2(c)(5)) mean:
 
(1)           Executive is convicted of, pleads guilty to, or confesses or
otherwise admits to any felony or any act of fraud, misappropriation
or embezzlement;
 
(2)           Executive knowingly engages in any act or course of conduct or
knowingly fails to engage in any act or course of conduct (a) which is
reasonably likely to adversely affect ICE’s right or qualification under
applicable laws, rules or regulations to serve as an exchange or other form of a
marketplace for trading the products defined in § 5.7 or (b) which violates the
rules of any exchange or market on which ICE effects trades (or at such time is
actively contemplating effecting trades) and which is reasonably likely to lead
to a denial of ICE's right or qualification to effect trades on such exchange or
market;
 
(3)           there is any act or omission by Executive involving malfeasance or
gross negligence in the performance of Executive’s duties and responsibilities
under § 2 or the exercise of Executive’s powers under § 2 to the material
detriment of ICE; or
 
(4)           (A) Executive breaches any of the provisions of § 5 or (B)
Executive violates any provision of any code of conduct adopted by ICE which
applies to Executive and any other ICE employees if the consequence to such
violation for any employee subject to such code of conduct ordinarily would be a
termination of his or her employment by ICE; provided, however,
 
 
-6-

--------------------------------------------------------------------------------

 
 
(5)           no such act or omission or event shall be treated as “Cause” under
this Employment Agreement unless (a) Executive has been provided a detailed,
written statement of the basis for ICE’s belief such act or omission or event
constitutes “Cause” and an opportunity to meet with ICE’s Board of Directors
(together with Executive’s counsel if Executive chooses to have Executive’s
counsel present at such meeting) after Executive has had a reasonable period in
which to review such statement and, if the act or omission or event is one which
can be cured by Executive, Executive has had at least a thirty (30) day period
to take corrective action and (b) ICE’s Board of Directors after such meeting
(if Executive exercises Executive’s right to have a meeting) and after the end
of such thirty (30) day correction period (if applicable) determines reasonably
and in good faith and by the affirmative vote of at least a majority or, after
the Effective Date of a Change in Control, at least three fourths of the members
of such Board of Directors then in office at a meeting called and held for such
purpose that “Cause” does exist under this Employment Agreement; provided,
however, if Executive is a member of such Board of Directors, Executive shall
have no right to participate in such vote, and the number of members needed to
constitute a majority of, or three fourths of, whichever is applicable, the
members of such Board of Directors shall be determined without counting
Executive as a member of such Board of Directors.
 
(d)      Disability.  The term “Disability” as used in this Employment Agreement
means any physical or mental condition which renders Executive unable even with
reasonable accommodation by ICE to perform the essential functions of
Executive’s job for at least a one hundred and eighty (180) consecutive day
period and which makes Executive eligible to receive benefits under ICE’s long
term disability plan as of the date that Executive’s employment terminates.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(e)       Effective Date and Change in Control.
 
(1) The term "Effective Date" as used in this Employment Agreement means either
the date which includes the "closing" (as such term is commonly understood in
the United States) of the transaction which makes a Change in Control effective
if the Change in Control is made effective through a transaction which has such
a "closing" or the earliest date a Change in Control is reported in accordance
with any applicable law, regulation, rule or common practice as effective to any
government or any agency of any government or to any exchange or market in which
ICE effects any trades if the Change in Control is made effective other than
through a transaction which has such a "closing".
 
(2) The term "Change in Control" as used in this Employment Agreement means the
occurrence of any of the following events:
 
(A) any "person" (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities representing 30% or more of
the combined voting power  of the then outstanding securities of ICE eligible to
vote for the election of the members of ICE's Board of Directors unless (1) such
person is ICE or any subsidiary of ICE, (2) such person is an employee benefit
plan (or a trust which is a part of such a plan) which provides benefits
exclusively to, or on behalf of, employees or former employees of ICE or a
subsidiary of ICE, (3) such person is Executive, an entity controlled by
Executive or a group which includes Executive or (4) such person acquired such
securities in a Non-Qualifying Transaction (as defined in § 4.2(e)(2)(C));
 
(B) any dissolution or liquidation of ICE or any sale or the disposition of 50%
or more of the assets or business of ICE, or
 
(C) the consummation of any reorganization, merger, consolidation or share
exchange or similar form of corporate transaction involving ICE unless (1) the
persons who were the beneficial owners of the outstanding securities eligible to
vote for the election of the members of ICE's Board of Directors immediately
before the consummation of such transaction hold more than 60% of the voting
power of the securities eligible to vote for the members of the board of
directors of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (2) the number of
the securities of such successor or survivor corporation representing the voting
power described in § 4.2(e)(2)(C)(1) held by the persons described in §
4.2(e)(2)(C)(1) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned the outstanding securities eligible to
vote for the election of the members of ICE's Board of Directors immediately
before the consummation of such transaction, provided (3) the percentage
described in § 4.2(e)(2)(C)(1) of the securities of the successor or survivor
corporation and the number described in § 4.2(e)(2)(C)(2) of the securities of
the successor or survivor corporation shall be determined exclusively by
reference to the securities of the successor or survivor corporation which
result from the beneficial ownership of shares of common stock of ICE by the
persons described in § 4.2(e)(2)(C)(1) immediately before the consummation of
such transaction (any transaction which satisfies all of the criteria specified
in (1), (2) and (3) above shall be deemed to be a “Non-Qualifying Transaction”).
 
 
-8-

--------------------------------------------------------------------------------

 
 
(f)            Good Reason. The term "Good Reason" as used in this Employment
Agreement shall (subject to § 4.2(f)(6)) mean:
 
(1)       there is a material reduction in Executive’s base salary under § 3.1
or there is a material reduction in Executive’s opportunity to receive any
annual bonus and equity grants without Executive’s express written consent;
 
(2)       there is a material reduction in the scope, importance or prestige of
Executive’s duties, responsibilities or powers at ICE or Executive’s reporting
relationships with respect to who reports to Executive and whom Executive
reports to at ICE without Executive’s express written consent;
 
(3)       ICE transfers Executive’s primary work site from Executive’s primary
work site on the date ICE signs this Employment Agreement or, if Executive
subsequently consents in writing to such a transfer under this Employment
Agreement, from the primary work site which was the subject of such consent, to
a new primary work site which is more than thirty (30) miles (measured along a
straight line) from Executive’s then current primary work site unless such new
primary work site is closer (measured along a straight line) to Executive’s
primary residence than Executive’s then current primary work site;
 
(4)       ICE after the Effective Date of a Change in Control materially changes
Executive’s job title or fails to continue to make available to Executive the
same or substantially equivalent plans, programs and policies pursuant to § 3.4
as made available before such Effective Date absent Executive’s express written
consent;
 
(5)       there is a material breach of this Employment Agreement by ICE;
provided, however,
 
(6)       no such act or omission shall be treated as “Good Reason” under this
Employment Agreement unless
 
 
-9-

--------------------------------------------------------------------------------

 
 
(A)(i) Executive delivers to the Chairman of ICE’s Board of Directors a
detailed, written statement of the basis for Executive’s belief that such act or
omission constitutes Good Reason,
 
(ii) Executive delivers such statement before the later of (i) the end of the
ninety (90) day period which starts on the date there is an act or omission
which forms the basis for Executive’s belief that Good Reason exists or (ii) the
end of the period mutually agreed upon for purposes of this § 4.2(f)(6) in
writing by Executive and the Chairman of ICE’s Board of Directors,
 
(iii) Executive gives such Board of Directors a thirty (30) day period after the
delivery of such statement to cure the basis for such belief and
 
(iv) Executive actually submits Executive’s written resignation to the Chairman
of ICE’s Board of Directors during the sixty (60) day period which begins
immediately after the end of such thirty (30) day period if Executive reasonably
and in good faith determines that Good Reason continues to exist after the end
of such thirty (30) day period; or
 
(B) ICE states in writing to Executive that Executive has the right to treat any
such act or omission as Good Reason under this Employment Agreement and
Executive resigns during the sixty (60) day period which starts on the date such
statement is actually delivered to Executive; and
 
(7)       If Executive consents in writing to any reduction described in §
4.2(f)(1) or § 4.2(f)(2), to any transfer described in § 4.2(f)(3) or to any
change or failure described in § 4.2(f)(4) in lieu of exercising Executive’s
right to resign for Good Reason and delivers such consent to the Chairman of
ICE’s Board of Directors, the date such consent is so delivered thereafter shall
be treated under this definition as the Effective Date of a Change in Control
for purposes of determining whether Executive subsequently has Good Reason under
this Employment Agreement to resign as a result of any such subsequent
reduction, transfer or change or failure.
 
4.3.          Termination By ICE For Cause or By Executive Other Than For Good
Reason.  If ICE terminates Executive’s employment for Cause or Executive resigns
other than for Good Reason, ICE’s only obligation to Executive under this
Employment Agreement shall (subject to applicable withholdings) be to pay
Executive’s base salary and annual bonus, if any, which were due and payable on
the date Executive’s employment terminated and to reimburse Executive for
expenses Executive had already incurred and which would have otherwise been
reimbursed but for such termination of employment.
 
 
-10-

--------------------------------------------------------------------------------

 
 
4.4.          Termination for Disability or Death.
 
(a)      General.  ICE shall have the right to terminate Executive’s employment
on or after the date Executive has a Disability, and Executive’s employment
shall terminate at Executive’s death.
 
(b)      Base Salary and Bonus.  If Executive’s employment terminates under this
§ 4.4, ICE’s only obligation under this Employment Agreement shall (subject to
applicable withholdings) be (1) to pay Executive or, if Executive dies,
Executive’s estate the base salary and annual bonus, if any, which were due and
payable on the date Executive’s employment terminated and (2) to reimburse
Executive or, if Executive dies, Executive’s estate for any expenses which
Executive had already incurred and which would have otherwise been reimbursed
but for such termination of employment.
 
4.5.          Benefits at Termination of Employment.  Executive upon Executive’s
termination of employment shall have the right to receive any benefits payable
under ICE’s employee benefit plans, programs and policies which Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies independent of Executive’s rights under this Employment
Agreement; however, if a payment is made to Executive under § 4.2(a) or §
4.2(b), such payment shall be in lieu of any severance pay under any severance
pay plan, program or policy.
 
§ 5.          COVENANTS BY EXECUTIVE
 
5.1.          ICE Property.
 
(a)      General.  Executive upon the termination of Executive’s employment for
any reason or, if earlier, upon ICE’s request shall promptly return all Property
(as defined in § 5.1(b)) which had been entrusted or made available to Executive
by ICE and, if any copy of any such Property was made by, or for, Executive,
each and every copy of such Property.
 
(b)      Property.  The term “Property” means records, files, memoranda, tapes,
computer disks, reports, price lists, customer lists, drawings, plans, sketches,
keys, computer hardware and software, cellular telephones, credit cards, access
cards, identification cards, personal data assistants and the like, company cars
and other tangible personal property of any kind or description.
 
5.2.          Trade Secrets.
 
(a)      General.  Executive agrees that Executive will hold in a fiduciary
capacity for the benefit of ICE and each of its affiliates, and will not
directly or indirectly use or disclose to any person not authorized by ICE, any
Trade Secret (as defined in § 5.2(b)) of ICE or its affiliates that Executive
may have acquired (whether or not developed or compiled by Executive and whether
or not Executive is authorized to have access to such information) during the
term of, and in the course of, or as a result of Executive’s employment by ICE
or its affiliates for so long as such information remains a Trade Secret.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b)      Trade Secret.  The term “Trade Secret” for purposes of this Employment
Agreement means information, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that (a)
derives economic value, actual or potential, from not being generally known to,
and not being generally readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use and (b) is the subject
of reasonable efforts by ICE and its affiliates to maintain its secrecy.
 
(c)      Additional Rights.  This § 5.2  is intended to provide rights to ICE
and its affiliates which are in addition to, not in lieu of, those rights ICE
and its affiliates have under the common law or applicable statutes for the
protection of trade secrets.
 
5.3.          Confidential Information.
 
(a)      General.  Executive while employed under this Employment Agreement and
thereafter during the Restricted Period (as defined in § 5.4) shall hold in a
fiduciary capacity for the benefit of ICE and its affiliates, and shall not
directly or indirectly use or disclose to any person not authorized by ICE, any
Confidential Information (as defined in § 5.3(b)) of ICE or its affiliates that
Executive may have acquired (whether or not developed or compiled by Executive
and whether or not Executive is authorized to have access to such information)
during the term of, and in the course of, or as a result of Executive’s
employment by ICE or its affiliates.
 
(b)      Confidential Information.  The term “Confidential Information” for
purposes of this Employment Agreement means any secret, confidential or
proprietary information possessed by ICE or its affiliates relating to their
businesses, including, without limitation, customer lists, details of client or
consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans or strategies, product development techniques or flaws, computer
software programs (including object codes and source codes), data and
documentation, database technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, future business plans,
licensing strategies, advertising campaigns, financial information and data,
business acquisition plans and new personnel acquisition plans (not otherwise
included in the definition of a Trade Secret under this Employment Agreement)
that has not become generally available to the public by the act of one who has
the right to disclose such information without violating any right of ICE or its
affiliates.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(c)      Additional Rights.  This § 5.3 is intended to provide rights to ICE and
its affiliates which are in addition to, not in lieu of, those rights ICE and
its affiliates have under the common law or applicable statutes for the
protection of confidential information.
 
5.4.          Restricted Period.  The term “Restricted Period” for purposes of
this Employment Agreement shall mean the remainder of the Term without regard to
the reason for Executive’s termination of employment.
 
5.5.          Nonsolicitation of Customers or Employees.
 
(a)      Customers.  Executive, while employed under this Employment Agreement
and thereafter during the Restricted Period, shall not, on Executive’s own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise, call on or solicit for the
purpose of competing with ICE or its affiliates any customers of ICE or its
affiliates with whom Executive had contact at any time during Executive’s
employment with ICE or its affiliates, or with respect to the Restricted Period,
at any time during the twenty-four (24) month period immediately preceding the
beginning of the Restricted Period.
 
(b)      Employees.  Executive, while employed under this Employment Agreement
and thereafter during the Restricted Period, shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent contractor of ICE or its affiliates with whom Executive had contact
at any time during Executive’s employment with ICE or its affiliates, or with
respect to the Restricted Period, at any time during the twelve (12) month
period immediately preceding the beginning of the Restricted Period, to
terminate his or her employment or business relationship with ICE or its
affiliates and shall not assist any other person or entity in such a
solicitation.
 
5.6.          Intellectual Property Rights.  Executive hereby unconditionally
and irrevocably assigns to ICE all of Executive’s right, title and interest in
any ideas, inventions, trademarks, copyrights, developments and improvements
that Executive conceives, alone or with others, during the Term, whether or not
conceived during working hours, which are within the scope of ICE’s business
operations or relate to any of ICE’s work, projects or research activities, all
of which shall be referred to as “Intellectual Property”, and Executive shall
assist ICE, at ICE’s expense, in obtaining patents, copyright and trademark
registrations for Intellectual Property, execute and deliver all documents and
do any and all things necessary and proper on Executive’s part to obtain such
patents and copyright and trademark registrations and execute specific
assignments and other documents for such Intellectual Property as may be
considered necessary or appropriate by ICE at any time during Executive’s
employment.  This § 5.6 shall not apply to any invention that Executive develops
entirely on Executive’s own time without using ICE’s equipment, supplies,
facilities, or trade secret information.  Executive agrees not to place
Intellectual Property in the public domain or disclose any inventions to third
parties without the prior written consent of ICE.
 
 
-13-

--------------------------------------------------------------------------------

 
 
5.7.          Non-Compete.  Executive and ICE agree that (a) ICE (which
expressly includes for purposes of this § 5.7, its successors and assigns, and
the direct and indirect subsidiaries of ICE) is engaged in operating global
commodity and financial products marketplaces for the trading of physical
commodities, futures contracts, options contracts, and other derivative
instruments, providing risk management tools and clearing services and providing
market data relating to these services and operations (such business, together
with any other products or services that may in the future during the pendency
of Employee’s employment be offered or listed by ICE or any entity that is then
an affiliate of ICE, herein being collectively referred to as the “Business”),
(b) ICE is one of a limited number of entities that have developed such a
Business, (c) while the Business can be and is available to any person or entity
who or which has access to the internet and desires to trade, or to monitor the
trading of, commodities, the Business is primarily conducted in, and ICE has
offices in, the United States, Canada, the United Kingdom and Singapore, (d)
Executive is, and is expected to continue to be during the Term, intimately
involved in the Business wherever it operates, and Executive will have access to
certain confidential, proprietary information of ICE, (e) this § 5.7 is intended
to provide fair and reasonable protection to ICE in light of the unique
circumstances of the Business and (f) ICE would not have entered into this
Employment Agreement but for the covenants and agreements set forth in this §
5.7.  Executive therefore agrees that Executive shall not during the Term, or,
if less, for the one (1) year period which starts on the date Executive’s
employment terminates under this Employment Agreement, assume or perform,
directly or indirectly, whether as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman,  officer or director, any managerial
or supervisory responsibilities and duties that are substantially the same as
those Executive performs for ICE on the date Executive executes this Employment
Agreement for or on behalf of any other corporation, partnership, venture, or
other business entity that engages in the Business in the United States, Canada,
the United Kingdom or Singapore; provided, however, Executive may own up to five
percent (5%) of the stock of a publicly traded company that engages in such
competitive business so long as Executive is only a passive investor and is not
actively involved in such company in any way.
 
5.8.          Reasonable and Continuing Obligations.  Executive agrees that
Executive’s obligations under this § 5 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable and necessary to protect ICE’s legitimate business interests.  ICE in
addition shall have the right to take such other action as ICE deems necessary
or appropriate to compel compliance with the provisions of this § 5.
 
5.9.          Remedy for Breach.  Executive agrees that the remedies at law for
ICE for any actual or threatened breach by Executive of the covenants in this §
5 would be inadequate and that ICE shall be entitled to specific performance of
the covenants in this § 5, including entry of an ex parte, temporary restraining
order in state or federal court, preliminary and permanent injunctive relief
against activities in violation of this § 5, or both, or other appropriate
judicial remedy, writ or order, in addition to any damages and legal expenses
which ICE may be legally entitled to recover.  Executive acknowledges and agrees
that the covenants in this § 5 shall be construed as agreements independent of
any other provision of this or any other agreement between ICE and Executive,
and that the existence of any claim or cause of action by Executive against ICE,
whether predicated upon this Employment Agreement or any other agreement, shall
not constitute a defense to the enforcement by ICE of such covenants.
 
 
-14-

--------------------------------------------------------------------------------

 
 
§ 6.         MISCELLANEOUS
 
6.1.         Notices.  Notices and all other communications shall be in writing
and shall be deemed to have been duly given when personally delivered or when
mailed by United States registered or certified mail.  Notices to ICE shall be
sent to 2100 RiverEdge Parkway, Fifth Floor, Atlanta, Georgia  30328, Attention:
Corporate Secretary.  Notices and communications to Executive shall be sent to
the address Executive most recently provided to ICE.
 
6.2.         No Waiver.  Except for the notice described in § 6.1, no failure by
either ICE or Executive at any time to give notice of any breach by the other
of, or to require compliance with, any condition or provision of this Employment
Agreement shall be deemed a waiver of any provisions or conditions of this
Employment Agreement.
 
6.3.         Choice of Law and Courts.  This Employment Agreement shall be
governed by Georgia law (except to the extent that its choice of law provisions
would call for the application of the law of another jurisdiction), and (subject
to § 6.8) any action that may be brought by either ICE or Executive involving
the enforcement of this Employment Agreement or any rights, duties, or
obligations under this Employment Agreement, shall be brought exclusively in the
state or federal courts sitting in Atlanta, Georgia, and Executive consents and
waives any objection to personal jurisdiction and venue in these courts for any
such action.
 
6.4.         Assignment and Binding Effect.  This Employment Agreement shall be
binding upon and inure to the benefit of ICE and any successor to all or
substantially all of the business or assets of ICE.  ICE may assign this
Employment Agreement to any affiliate or successor, and no such assignment shall
be treated as a termination of Executive’s employment under this Employment
Agreement.  Executive’s rights and obligations under this Employment Agreement
are personal and shall not be assigned or transferred.  Any such assignment or
attempted assignment by Executive shall be null, void, and of no legal effect.
 
6.5.         Other Agreements.  This Employment Agreement replaces and merges
any and all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with ICE, and this Employment
Agreement constitutes the entire agreement of ICE and Executive with respect to
such terms and conditions.
 
 
-15-

--------------------------------------------------------------------------------

 
 
6.6.         Amendment.  Except as provided in § 6.7, no amendment or
modification to this Employment Agreement shall be effective unless it is in
writing and signed by ICE and by Executive.
 
6.7.          Severability.  If any provision of this Employment Agreement shall
be found invalid or unenforceable, in whole or in part, then such provision
shall be deemed to be modified or restricted to the extent and in the manner
necessary to render such provision valid and enforceable, or shall be deemed
excised from this Employment Agreement, as may be required under applicable law,
and this Employment Agreement shall be construed and enforced to the maximum
extent permitted by applicable law, as if such provision had been originally
incorporated in this Employment Agreement as so modified or restricted, or as if
such provision had not been originally incorporated in this Employment
Agreement, as the case may be.
 
6.8          Arbitration.  ICE shall have the right to obtain an injunction or
other equitable relief arising out of Executive’s breach of the provisions of §
5 of this Employment Agreement.  However, any other controversy or claim arising
out of or relating to this Employment Agreement or any alleged breach of this
Employment Agreement shall be settled by binding arbitration in Atlanta, Georgia
in accordance with the rules of the American Arbitration Association then
applicable to employment-related disputes and any judgment upon any award, which
may include an award of damages, may be entered in the highest state or federal
court having jurisdiction over such award.  In the event of the termination of
Executive’s employment, Executive’s sole remedy shall be arbitration under this
§ 6.8 and any award of damages shall be limited to recovery of lost compensation
and benefits provided for in this Employment Agreement.  No punitive damages may
be awarded to Executive.  ICE shall be responsible for paying all reasonable
fees of the arbitrator.
 
6.9           Executive’s Legal Fees and Expenses.
 
(a)      Claims Unrelated to a Change in Control.  ICE shall have no obligation
under the terms of this Employment Agreement to reimburse Executive for any of
Executive’s legal fees and expenses for any claims under this Employment
Agreement except as provided in § 6.9(b).
 
(b)      Claims Related to a Change in Control.  ICE shall reimburse Executive
for all Executive’s reasonable legal fees and expenses which Executive incurs in
connection with any claim made with respect to Executive’s rights under §
4.2(b).  Any such reimbursement shall be made subject to applicable
withholdings.
 
6.10         Release.  As a condition to ICE’s making any payments to Executive
after Executive’s termination of employment under this Employment Agreement
(other than the compensation earned before such termination and the benefits due
under ICE’s employee benefit plans without regard to the terms of this
Employment Agreement), Executive or, if Executive is deceased, Executive’s
estate shall execute and not revoke, within forty-eight (48) days following
Executive’s termination of employment, a release in the form of the release
attached to this Employment Agreement as Exhibit A, or in such other form as is
acceptable to ICE and Executive, and ICE shall provide such payments or
benefits, if applicable, promptly after Executive (or Executive’s estate)
delivers such release to ICE, but no later than sixty (60) days after the date
of Executive’s termination of employment.
 
 
-16-

--------------------------------------------------------------------------------

 
 
6.11         Counterparts.  This Employment Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same Employment Agreement.
 
6.12         Headings; References.  The headings and captions used in this
Employment Agreement are used for convenience only and are not to be considered
in construing or interpreting this Employment Agreement.  Any reference to a
section (§) shall be to a section (§) of this Employment Agreement absent an
express statement to the contrary in this Employment Agreement.
 
6.13         Section 409A of the Code.   To the extent Executive would otherwise
be entitled to any payment under this Employment Agreement or any plan or
arrangement of ICE or its affiliates, that constitutes “deferred compensation”
subject to Section 409A and that if paid during the six months beginning on the
date of termination of Executive’s employment would be subject to the Section
409A additional tax because Executive is a “specified employee” (within the
meaning of Section 409A and as determined by ICE), the payment will be paid to
Executive on the earlier of the six-month anniversary of Executive’s date of
termination, a change in ownership or effective control of ICE (within the
meaning of Section 409A) or Executive’s death.  Similarly, to the extent
Executive would otherwise be entitled to any benefit (other than a payment)
during the six months beginning on termination of Executive’s employment that
would be subject to the Section 409A additional tax, the benefit will be delayed
and will begin being provided on the earlier of the six-month anniversary of
Executive’s date of termination, a change in ownership or effective control of
ICE (within the meaning of Section 409A) or Executive’s death.  In addition, any
payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to Executive only upon a “separation from service” as
defined in Treas. Reg. § 1.409A-1(h).  To the extent applicable, each severance
payment made under this Employment Agreement shall be deemed to be a separate
payment, amounts payable under Section 4 of this Employment Agreement shall be
deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treas. Reg. Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treas.
Reg. Section 1.409A-1 through 1.409A-6.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Employment Agreement or
elsewhere, any payment or benefit under this Employment Agreement or otherwise
that is exempt from Section 409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to Executive only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of
Executive’s second taxable year following Executive’s taxable year in which the
“separation from service” occurs; and provided further that such expenses shall
be reimbursed no later than the last day of Executive’s third taxable year
following the taxable year in which Executive’s “separation from service”
occurs.  Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Employment Agreement is determined to be subject to Section 409A of the Code,
the amount of any such expenses eligible for reimbursement, or the provision of
any in-kind benefit, in one calendar year shall not affect the expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.
 
            IN WITNESS WHEREOF, ICE and Executive have executed this Employment
Agreement in multiple originals to be effective on the date this Employment
Agreement is signed by ICE.
 

  INTERCONTINENTALEXCHANGE, INC.           /s/ Jeffrey C. Sprecher   Chairman
and Chief Executive Officer   This 26th day of May, 2010           EXECUTIVE
(Scott A. Hill)           /s/ Scott A. Hill   This 26th day of May, 2010

 
 
 
 
-18-